Citation Nr: 0521593	
Decision Date: 08/10/05    Archive Date: 08/19/05

DOCKET NO.  04-33 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318 based on 
hypothetical entitlement to a total disability rating for a 
continuous period of at least 10 years prior to death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Martin, Counsel

INTRODUCTION

The veteran had active service from July 1942 to October 
1945.  He died in November 2003.  The appellant is his 
surviving spouse.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Boise, Idaho, Regional Office (RO).  In 
a decision of February 2004, the RO denied service connection 
for the cause of the veteran's death and also denied 
entitlement to DIC under the provisions of 38 U.S.C.A. 
§ 1318.  


FINDINGS OF FACT

1.  All evidence necessary for review of the issues on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the appellant of the law and regulations applicable to 
the claim, the evidence necessary to substantiate the claim, 
and what evidence was to be provided by the appellant and 
what evidence the VA would attempt to obtain on her behalf.

2.  During his lifetime, the veteran established service 
connection for post-traumatic stress disorder, rated as 70 
percent disabling effective from February 23, 1998; hearing 
loss, rated as 60 percent disabling effective from February 
23, 1998, and tinnitus, rated as 10 percent disabling 
effective from November 20, 1991.  His combined rating was 90 
percent with a total rating based on unemployability 
effective from February 23, 1998.

3.  The veteran died on November [redacted], 2003, at the age of 84 
years due to renal failure due to sepsis, pneumonia 
infiltrate, myocardial infarction and anemia.  

4.  The disorders noted on the death certificate were not 
present during service, and were not manifested within one 
year after service.

5.  The death was not proximately due to or the result of the 
service-connected post-traumatic stress disorder, hearing 
loss or tinnitus.

6.  The appellant has submitted a claim for benefits under 
38 U.S.C.A. § 1318 based on hypothetical entitlement to a 
total disability rating for a continuous period of at least 
10 years prior to death.

5.  The appellant has not alleged clear and unmistakable 
error in any prior decision pertaining to the ratings for the 
veteran's service-connected disabilities.  


CONCLUSIONS OF LAW

1.  A service-connected disability did not cause or 
contribute substantially or materially to cause the veteran's 
death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
1310 (West 2002); 38 C.F.R. §§ 3.307, 3.309, 3.310, 3.311, 
3.312 (2004).

2.  The criteria for entitlement to DIC under 38 U.S.C.A. 
§ 1318 based on entitlement to a total disability rating for 
a continuous period of at least 10 years prior to death are 
not met.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. §§ 3.22, 
20.1106 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter:  Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The new law eliminates the concept of a 
well-grounded claim, and redefines the obligations of the VA 
with respect to the duty to assist claimants in the 
development of their claims.  First, the VA has a duty to 
notify the appellant and representative, if represented, of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103.  Second, the 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A.  

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

The Board finds that the VA's duties under the law and 
implementing regulations have been fulfilled.  In Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. April 14, 2005), the 
Court held, in part, that a VCAA notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that supports to the claim.  See also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  This "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  

The Board finds that each of the four content requirements of 
a VCAA notice has been fully satisfied.  The appellant was 
provided adequate notice as to the evidence needed to 
substantiate her claim.  The Board concludes the discussions 
in the rating decision, the statement of the case (SOC) and 
letters sent to the appellant informed her of the information 
and evidence needed to substantiate the claim and complied 
with the VA's notification requirements.  The communications, 
such as a letter from the RO dated in November 2003, provided 
the appellant with an explanation of what evidence was to be 
provided by the appellant and what evidence the VA would 
attempt to obtain on her behalf.  See generally Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  That letter was provided 
prior to the February 2004 rating decision.  The letter 
advised her that it was her responsibility to make sure that 
the RO received any evidence needed to support the claim.  
Thus, the fourth element is satisfied.  The RO also supplied 
the appellant with the applicable regulations in the SOC.  
The VA has no outstanding duty to inform the appellant that 
any additional information or evidence is needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues on appeal has been 
obtained.  The RO made appropriate efforts to attempt to 
obtain all relevant evidence identified by the appellant.  
All available service medical records have been obtained, as 
have post service treatment records including the final 
hospitalization records.  The death certificate has also been 
obtained.  The appellant declined a hearing.  For the 
foregoing reasons, the Board concludes that all reasonable 
efforts were made by the VA to obtain evidence necessary to 
substantiate the claim.  The Board finds that the evidence of 
record provides sufficient information to adequately evaluate 
the claim.  Therefore, no further assistance to the appellant 
with the development of evidence is required.  

In the circumstances of this case, a remand to have the RO 
take additional action under the new implementing regulations 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on the VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on the VA with no 
benefit flowing to the veteran are to be avoided).  The VA 
has satisfied its obligation to notify and assist the 
claimant in this case.  Further development and further 
expending of the VA's resources is not warranted.  Taking 
these factors into consideration, there is no prejudice to 
the claimant in proceeding to consider the claim on the 
merits.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

I.  Entitlement To Service Connection For The Cause Of The 
Veteran's Death.

The appellant is the veteran's surviving spouse.  She seeks 
service connection for the cause of the veteran's death.  She 
asserts that the veteran developed disabilities in service 
which led to his death.  She points out that he was noted to 
have an anxiety state manfiested by insomnia and tachycardia 
on separation from service.  She also notes that he was 
treated for bronchitis in service that was so bad he was 
spitting blood.  She further asserts that he was once hit in 
the kidney in service by a box of ammunition.  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder such as 
cardiovascular-renal disease, an organic neurological 
disease, nephritis, or calculi of the kidney, bladder or gall 
bladder is manifest to a compensable degree within one year 
after separation from service, the disorder may be presumed 
to have been incurred in service.  See 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted for disability shown to be 
proximately due to or the result of a service-connected 
disorder.  See 38 C.F.R. § 3.310(a). 

The VA regulation pertaining to claims for service connection 
for the cause of death, 38 C.F.R. § 3.312, provides as 
follows: 

    (a) General.  The death of a veteran will be considered 
as having been due to a service-connected disability when the 
evidence establishes that such disability was either the 
principal or a contributory cause of death.  The issue 
involved will be determined by exercise of sound judgment, 
without recourse to speculation, after a careful analysis has 
been made of all the facts and circumstances surrounding the 
death of the veteran, including, particularly, autopsy 
reports.
    (b) Principal cause of death.  The service-connected 
disability will be considered as the principal (primary) 
cause of death when such disability, singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto.
    (c) Contributory cause of death.  (1) Contributory cause 
of death is inherently one not related to the principal 
cause.  In determining whether the service-connected 
disability contributed to death, it must be shown that it 
contributed substantially or materially; that it combined to 
cause death; that it aided or lent assistance to the 
production of death.  It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.
    (2) Generally, minor service-connected disabilities, 
particularly those of a static nature or not materially 
affecting a vital organ, would not be held to have 
contributed to death primarily due to unrelated disability.  
In the same category there would be included service-
connected disease or injuries of any evaluation (even though 
evaluated as 100 percent disabling) but of a quiescent or 
static nature involving muscular or skeletal functions and 
not materially affecting other vital body functions.
    (3) Service-connected diseases or injuries involving 
active processes affecting vital organs should receive 
careful consideration as a contributory cause of death, the 
primary cause being unrelated, from the viewpoint of whether 
there were resulting debilitating effects and general 
impairment of health to an extent that would render the 
person materially less capable of resisting the effects of 
other disease or injury primarily causing death.  Where the 
service-connected condition affects vital organs as 
distinguished from muscular or skeletal functions and is 
evaluated as 100 percent disabling, debilitation may be 
assumed.
    (4) There are primary causes of death which by their very 
nature are so overwhelming that eventual death can be 
anticipated irrespective of coexisting conditions, but, even 
in such cases, there is for consideration whether there may 
be a reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.

During his lifetime, the veteran established service 
connection for post-traumatic stress disorder, rated as 70 
percent disabling effective from February 23, 1998; hearing 
loss, rated as 60 percent disabling effective from February 
23, 1998, and tinnitus, rated as 10 percent disabling 
effective from November 20, 1991.  His combined rating was 90 
percent with a total rating based on unemployability 
effective from February 23, 1998.

The veteran's death certificate indicates that the veteran 
died on November [redacted], 2003 at the age of 84 years due renal 
failure due to sepsis, pneumonia infiltrate, myocardial 
infarction and anemia.  The death certificate contains no 
indication that the cause of death was related to service.  

The veteran's service medical records show that the disorders 
noted on the death certificate were not present during 
service.  The veteran was treated for bronchitis in service 
in November and December of 1942, but there was no mention of 
pneumonia.  He was treated for approximately a week and then 
returned to duty.  A history given during a subsequent 
examination indicated that he had a "good recovery."   

Although the veteran was noted on separation examination in 
October 1945 to have tachycardia (a rapid heartbeat) this was 
noted to have been due to anxiety.  A heart disorder was not 
diagnosed.  On the contrary, his cardiovascular system was 
noted to be normal.  There was also no mention of renal 
disease, pneumonia, or anemia.  His lungs were normal on 
examination, including chest x-ray.  

There is also no evidence that a cardiovascular disorder, a 
chronic disease of the nervous system or renal disorder was 
manifested within one year after service.  A report from a 
private doctor dated in November 1946 indicated that there 
was a chronic anxiety tension state, and a question of other 
disorders including bronchitis.  He recommended further 
evaluation by the VA.  The report of a hospitalization for 
evaluation conducted by the VA from March to July 1947 shows 
that the veteran had a history of bronchitis in December 
1942, but repeated X-rays had been normal since then.  On 
physical examination, the heart was not enlarged and the 
heart sounds were regular with no murmurs.  His lungs were 
clear to auscultation and percussion.  The only positive 
findings on physical examination were defective hearing and a 
skin disorder of the feet.  

The earliest medical evidence of a heart disorder is a VA 
medical report dated in April 1963 which indicates that an 
EKG revealed the presence of Wolff-Parkinson-White syndrome.  
This was over 17 years after service.  Moreover, the Board 
notes that this particular heart disorder is not listed on 
the death certificate as having been a cause of death.  

Private medical records dated in 1979 show diagnosis and 
treatment for hypertension and a kidney disorder; however, 
there is no indication that these problems were related to 
service.  A private medical record dated in March 1984 shows 
that the veteran was diagnosed with chronic obstructive 
pulmonary disease which was thought to be related to his 
cigarette smoking.  The report contains no mention of his 
period of service.  

With respect to any contention that the death was secondary 
to the service-connected post-traumatic stress disorder, 
hearing loss or tinnitus, the Board notes that the evidence 
does not include an opinion linking the veteran's service-
connected disorders and his death.  The veteran was afforded 
a VA post-traumatic stress disorder examination in April 
1998, but it contains no indication that the disorder had 
caused or aggravated any physical disability such as 
cardiovascular-renal disease.  The veteran reported that 
unexpected sounds caused his heart to pound; however, it was 
not stated that this caused any damage to the heart.  

Records from the veteran's final hospitalization with the VA 
have been obtained.  The records reflect treatment for 
numerous medical problems including those noted on the death 
certificate.  He reportedly was very ill with pneumonia and 
possible sepsis.  He required supplemental oxygen.  The 
veteran reportedly expired quietly on November [redacted], 2003.  
Again, the records contain no medical opinion which provides 
support for the claim for service connection for the cause of 
death.  No autopsy was performed.  

In summary, the evidence shows that the diseases which 
resulted in the veteran's death were not present during 
service or manifested within one year after service.  The 
disorders noted on the death certificate were not related to 
any incident during service.  Moreover, the weight of the 
medical evidence shows no relationship between the service-
connected disorders and the veteran's death.  Accordingly, 
the Board concludes that a service-connected disability did 
not cause or contribute substantially or materially to cause 
the veteran's death.  

II.  Entitlement To DIC Under The Provisions Of 38 U.S.C.A. 
§ 1318 Based On Hypothetical Entitlement To A Total 
Disability Rating For A Continuous
 Period Of At Least 10 Years Prior To Death.

The appellant and her representative contend that the RO made 
a mistake by denying entitlement to DIC based on hypothetical 
entitlement of the veteran to a total disability rating for a 
continuous period of at least 10 years prior to death.  It is 
argued that he was disabled and that he should have had a 100 
percent rating for at least 10 years prior to his death.  

As an alternative to establishing service connection for the 
cause of the veteran's death, a surviving spouse may 
establish entitlement to DIC in the same manner as if the 
veteran's death were service connected where it is shown that 
the veteran's death was not caused by his own willful 
misconduct and he was in receipt (or but for receipt of 
military retired or retirement pay was entitled to receive) 
compensation at the time of death for a service-connected 
disability rated totally disabling if: (1) the disability was 
continuously rated totally disabling by a schedular or 
unemployability rating for a period of 10 years or more 
immediately preceding death; (2) the disability was 
continuously rated totally disabling by a schedular or 
unemployability rating from the date of discharge or release 
from active service for a period of not less than five years 
immediately preceding death; or (3) the veteran was a former 
prisoner of war who died after September 30, 1999, and the 
disability was continuously rated as totally disabling for a 
period of not less than one year immediately preceding death. 
38 U.S.C.A. § 1318.

§ 20.1106   Rule 1106. Claim for death benefits by survivor-
prior unfavorable decisions during veteran's lifetime.
Except with respect to benefits under the provisions of 38 
U.S.C. 1311(a)(2), 1318, and certain cases involving 
individuals whose Department of Veterans Affairs benefits 
have been forfeited for treason or for subversive activities 
under the provisions of 38 U.S.C. 6104 and 6105, issues 
involved in a survivor's claim for death benefits will be 
decided without regard to any prior disposition of those 
issues during the veteran's lifetime. 

The Board notes that the implementing regulation pertaining 
to claims for DIC under 38 U.S.C.A. § 1318 was revised during 
the course of this appeal.  The prior version of § 3.22 had 
stated that DIC benefits would be provided when a veteran 
"was in receipt of or for any reason . . . was not in 
receipt of but would have been entitled to receive 
compensation at the time of death."  38 C.F.R. § 3.22(a)(2) 
(1999) (emphases added).  The revised regulation replaced 
this broad permissive statement with seven enumerated 
exceptions, including providing for the reopening of claims 
only on grounds of CUE.  38 C.F.R. § 3.22 (2004).  The 
revised 38 C.F.R. § 3.22 limited the circumstances under 
which a veteran's survivor may claim entitlement to DIC 
benefits by defining the "entitled to receive" language as 
follows:
"entitled to receive" means that at the time of 
death, the veteran had service-connected disability 
rated totally disabling by VA but was not receiving 
compensation because: 
(1) VA was paying the compensation to the 
veteran's dependents; 
(2) VA was withholding the compensation under 
authority of 38 U.S.C. 5314 to offset an 
indebtedness of the veteran; 
(3) The veteran had applied for compensation but 
had not received total disability compensation due 
solely to clear and unmistakable error in a VA 
decision concerning the issue of service 
connection, disability evaluation, or effective 
date; 
(4) The veteran had not waived retired or 
retirement pay in order to receive compensation; 
(5) VA was withholding payments under the 
provisions of 10 U.S.C. 1174(h)(2); 
(6) VA was withholding payments because the 
veteran's whereabouts was unknown, but the veteran 
was otherwise entitled to continued payments based 
on a total service-connected disability rating; or 
(7) VA was withholding payments under 38 U.S.C. 
5308 but determines that benefits were payable 
under 38 U.S.C. 5309. 

The January 2000 revision of sections 3.22 and 3.54 were not 
"substantive" changes.  Rather, the changes made to these 
sections were part of an "interpretive rule" reflecting the 
Secretary's conclusion that VA has never been authorized, or 
had the authority, under section 1318 to award DIC benefits 
where the veteran merely had hypothetical, as opposed to 
actual, entitlement to compensation.  See 65 Fed. Reg. 3388-
3392 (Jan. 21, 2000).  In light of this position taken by the 
Secretary in the Supplementary Information that accompanied 
the January 2000 rule changes, the Board finds that 
entitlement to section 1318 DIC benefits cannot be 
established by way of hypothetical entitlement, no matter 
when the claim was filed.  c.f. Timberlake v. Gober, 14 Vet. 
App. 122 (2000) (containing dicta that the revisions to 
38 C.F.R. § 3.22 which defined "entitled to receive" so as 
to exclude the "hypothetically" entitled-to-receive basis 
could not be applied if it would lead to a less advantageous 
result to the appellant).  

The Board's interpretation is confirmed by the decision by 
the United States Court of Appeals for the Federal Circuit in 
National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 2003) 
(NOVA II) in which that Court stated that: 

The Department should also continue to process 
claims for survivor benefit that would be rejected 
because they are based on the filing of new claims 
after the veteran's death, since we have found that 
the Department's interpretation of the statue as 
barring such claims is permissible and reasonable...

Applying these principles to the present case, the Board 
finds initially that the RO was correct in noting that the 
veteran had not been rated as 100 percent disabling during 
the ten years preceding his death.  He had never had a 100 
percent schedular rating, and his total rating based on 
unemployability rating had only been in effect since February 
23, 1998.  

In addition, the Board notes that there is no indication that 
he would have been rated as 100 percent disabled for 10 years 
except for clear and unmistakable error in a prior decision.  
In this regard, the appellant has not alleged any clear and 
unmistakable error in any prior decision.  Rather, her claim 
is based on hypothetical entitlement during his lifetime.  
She asserts that medical evidence which is of record shows 
that he had been totally disabled for more than 10 years.  
Although the appellant's representative contended in a 
written presentation of October 2004 that he believed that a 
rating decision of May 7, 1992 should have assigned a higher 
rating, this bare assertion is not adequate to raise a claim 
for clear and unmistakable error.  A claim of clear and 
unmistakable error must be specific and must indicate more 
than mere disagreement with the weighing of the evidence.  An 
asserted failure to evaluate and interpret correctly the 
evidence is not clear and unmistakable error.  See Damrel v. 
Brown, 6 Vet. App. 242, 245-246 (1994).

In summary, the claim for DIC based on hypothetical 
entitlement is precluded by the terms of the implementing 
regulations.  For the foregoing reasons, the Board finds that 
the claim for DIC under 38 U.S.C.A. § 1318 based on 
hypothetical entitlement to a total disability rating for a 
continuous period of at least 10 years prior to death must be 
denied as a matter of law.




ORDER

Service connection for the cause of the veteran's death is 
denied.

Entitlement to DIC under 38 U.S.C.A. § 1318 based on 
entitlement to a total disability rating for a continuous 
period of at least 10 years prior to death is denied.



	                        
____________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


